DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
Claim 2 recites that the concentration of irinotecan is “at a concentration equivalent to, in grams of irinotecan, free anhydrous base” 500 mg of irinotecan per mmol of phospholipid. The phrase “a concentration equivalent to” is understood to cover instances in which the irinotecan is actually present as a salt. Nevertheless, the concentration of irinotecan, for the purposes of calculating the concentration of irinotecan in terms of mass per mmol of phospholipid, the amount of irinotecan used for this calculation is only the mass of the irinotecan itself, not the mass of the irinotecan plus the anionic salt forming counter-ion. 

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2007/0116753 A1).
Hong et al. (hereafter referred to as Hong) teaches liposome compositions for drug delivery. Hong teaches the following liposome, as of Hong, page 23, Example 13, reproduced in part below.

    PNG
    media_image1.png
    329
    400
    media_image1.png
    Greyscale

The abbreviation “CPT-11” in the above-reproduced text refers to irinotecan, as of paragraph 0009 of Hong, and “SOS” refers to sucrose octasulfate, as of Hong, paragraph 0038. See Liposomes appear to have the following lipid composition, as of Hong, page 24, paragraph 0183, reproduced below.

    PNG
    media_image2.png
    222
    401
    media_image2.png
    Greyscale


As to claim 2, the claim requires a pH range of 7.00 to 7.50. Hong teaches a pH range of 4 to 7, as of Hong, paragraph 0105. This overlaps with the claimed range at the end point of a pH of 7. Hong also teaches a pH of 6 to 7.5, as of Hong, paragraph 0115. These ranges overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
As to claim 2, the claim requires irinotecan and sucrose octasulfate. Hong teaches SOS in paragraph 0172 reproduced above; this is an abbreviation for sucrose octasulfate; also see paragraphs 0038-0039 of Hong. Hong teaches CPT-11 in paragraph 0172 reproduced above; this is an abbreviation for irinotecan.
As to claim 2, the claim requires a unilamellar bilayer. Hong teaches the term “unilamellar” in paragraphs 0151 and 0262. Regardless, Hong also teaches particle sizes of 110-120 nm, as of Hong, paragraph 0124. The skilled artisan would have expected that particles of such a small size would have been unilamellar because a multi-lamellar particle would have been larger than 110-120 nm.
As to claim 2, the claim requires the lipids DSPC, cholesterol, and MPEG-2000-DSPE. Hong teaches DSPC, cholesterol, and PEG-DSPE in paragraph 0183. That the PEG is terminated with a methoxy group (i.e. “MPEG”) and that the PEG has a molecular weight of 2000 Daltons is taught as of Hong, paragraph 0124.
As to claim 2, the claim requires a concentration of active agent of about 500 mg per mmol of total liposome lipid. Hong teaches this as of paragraph 0107, wherein Hong 
As to claim 2, the claim requires a concentration of 4.3 mg irinotecan per mL of the liposomal irinotecan composition. Hong appears to teach concentrations that are higher than this concentration, as of Hong, page 25, Table 10, in which the lowest concentration taught by Hong is 8 mg irinotecan per mL of the liposomal irinotecan composition. Nevertheless, generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of the criticality of the concentration appears to have been presented. Also, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising irinotecan, sucrose octasulfate, and the liposome lipids of DSPC, cholesterol, and MPEG-2000-DSPE are taught by Hong. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of irinotecan concentration by routine experimentation.
As to claim 2, the claim requires that the composition have a specific gram-equivalent ratio. Hong teaches a gram-equivalent ratio of 1.0 in claim 22 of Hong.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,993,914. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 2 is drawn to an irinotecan liposome. Said irinotecan liposome is made from irinotecan, sucrose octasulfate, DSPC, cholesterol, and MPEG-DSPE-2000, with specific concentrations of various ingredients. The pH of the liposome is from about 7.00 to about 7.50.
Conflicting claim 1 is drawn to a liposome comprising irinotecan, sucrose octasulfate, DSPC, cholesterol, and MPEG-DSPE-2000, with specific concentrations of various ingredients. The pH of the liposome is from about 7.25 to about 7.50. The claims require less than 20 mol% degradation to lysophosphatidylcholine after 180 days of storage at a temperature from 2ºC to 8ºC.
.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,456,360. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 2 is drawn to an irinotecan liposome. Said irinotecan liposome is made from irinotecan, sucrose octasulfate, DSPC, cholesterol, and MPEG-DSPE-2000, with specific concentrations of various ingredients. The pH of the liposome is from about 7.00 to about 7.50.
Conflicting claim 1 is drawn to a liposome comprising irinotecan, sucrose octasulfate, DSPC, cholesterol, and MPEG-DSPE-2000, with specific concentrations of various ingredients. The pH of the liposome is from about 7.25 to about 7.50. The claims require less than 20 mol% degradation to lysophosphatidylcholine after 6 months of storage at a temperature from 2ºC to 8ºC.
.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-44 of copending Application No. 17/208,042 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 2 is drawn to an irinotecan liposome. Said irinotecan liposome is made from irinotecan, sucrose octasulfate, DSPC, cholesterol, and MPEG-DSPE-2000, with specific concentrations of various ingredients. The pH of the liposome is from about 7.00 to about 7.50.
Copending claim 24 is drawn to an irinotecan liposome comprising sucrose octasulfate. Said composition has less than 20 mol% degradation to lysophosphatidylcholine after 6 months of storage. The pH of the liposome before storage is from about 7.25 to about 7.5. Conflicting claims 25-27 recite specific lipids to be included in the liposome and specific ratios of the lipids.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,147,867 in view of Hong et al. (US 2007/0116753 A1).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,329,213 in view of Hong et al. (US 2007/0116753 A1).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,703,181 in view of Hong et al. (US 2007/0116753 A1).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,992,970 in view of Hong et al. (US 2007/0116753 A1).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,658,203 in view of Hong et al. (US 2007/0116753 A1).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,717,723 in view of Hong et al. (US 2007/0116753 A1).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,724,303 in view of Hong et al. (US 2007/0116753 A1).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,730,891 in view of Hong et al. (US 2007/0116753 A1).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,782,349 in view of Hong et al. (US 2007/0116753 A1).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,722,508 in view of Hong et al. (US 2007/0116753 A1).
The instant claims are drawn to a liposomal composition comprising irinotecan and sucrose octasulfate. The instant claims recite the lipids that are included in the liposome, as well as various measures of the concentrations of the claimed elements.

The conflicting claims fail to recite the required pH range of 7.00 to 7.50.
Hong et al. (hereafter referred to as Hong) teaches liposome compositions for drug delivery. Hong teaches the following liposome, as of Hong, page 23, Example 13 and page 24, paragraph 0183, as explained in the obviousness rejection above. Hong teaches a pH range of 4 to 7, as of Hong, paragraph 0105 and a pH of 6 to 7.5, as of Hong, paragraph 0115.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the pH range of the composition of the conflicting claims to have been within the range taught by Hong. Both Hong and the conflicting claims are drawn to a composition comprising liposomal irinotecan and/or methods of making and using said composition. While the conflicting claims are silent regarding the pH range, the skilled artisan would have been motivated to have optimized the pH range of the liposomal compositions of the conflicting claims to have been within the range taught by Hong for predictable administration of liposomal irinotecan and treatment of cancer with said liposomal irinotecan with a reasonable expectation of success.
Additionally, the examiner notes that the pH range taught by Hong in paragraphs 0105 and 0115 of at maximum 6 to 7.5 overlaps with the claimed range of 7.00 to 7.50. This results in a prima facie case of obviousness; see MPEP 2144.05(I).


Additional Relevant Prior Art
As an additional relevant prior art reference, the examiner cites Saetern et al. (International Journal of Pharmaceutics, Vol. 288 (2005), pages 73–80). Saetern et al. (hereafter referred to as Saetern) is drawn to liposomes comprising camptothecin and their hydrolysis and degradation, as of Saetern, page 73, title and abstract. The teachings of Saetern may have relevance to the prosecution of the instant application because they are drawn to the pH at which campothecin containing liposomes are the most stable, as of Saetern, page 77, figure 5. The examiner notes that irinotecan, as taught by the prior art and as required by the instant claims, is a type of camptothecin.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612